ORDER

PER CURIAM.
Pipat and Pragarmast Auksarawrongrot (“Parents”) appeal from a judgment in favor of St. Louis Labor Health Institute (“Institute”) in their wrongful death claim against Institute. On appeal, Parents contend (1) that the instructions submitted to the jury deprived them of their right to due process, and (2) that the court erred in making comments which supplemented or modified the MAI instructions.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).